REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a robotic surgical system, comprising, inter alia: an input control device configured to receive a user input; an end effector movable relative to a tissue of a patient, wherein the end effector comprises a drive mechanism configured to transition the end effector between an unstressed position and a stressed position and opposing jaws configured to be articulated, rotated, and actuated in response to the user input, wherein the user input causes the drive mechanism to transition the end effector from the unstressed position to the stressed position; and a control circuit; wherein the control circuit is configured to: determine that the end effector is in the unstressed position; determine a distance between the end effector and the tissue; and cause the end effector to be transitioned between a locked configuration and an unlocked configuration based on the determined distance and the determination that the end effector is in the unstressed position.
With respect to base claim 9,  none of the prior art of record, alone or in combination, discloses a robotic surgical system, comprising, inter alia: an end effector movable relative to a tissue of a patient in response to a user input; and a control circuit; wherein the control circuit is configured to: determine a distance between the end effector and the tissue; determine that the end effector is in an unstressed position; and maintain the end effector in a locked configuration as long as the distance remains greater than or equal to a predetermined threshold, and wherein in the locked configuration, the control circuit is configured to prevent the end effector from undergoing at least one of an articulation, a rotation, and an actuation, or combinations thereof, in response to a user input.
With respect to base claim 16, none of the prior art of record, alone or in combination, discloses a robotic surgical system, comprising: an end effector movable relative to a tissue of a patient in response to a user input; and a control circuit; wherein the control circuit is configured to: determine a distance between the end effector and the tissue; determine that the end effector is in a stressed position; cause the end effector to be transitioned from the stressed position to an unstressed position; cause the end effector to be in a locked configuration in the unstressed position; and maintain the end effector in the locked configuration as long as the distance remains greater than or equal to a predetermined threshold, and wherein in the locked configuration, the control circuit is configured to prevent the end effector from undergoing at least one of an articulation, a rotation, and an actuation, or combinations thereof, in response to a user input.
For comparison to the present invention, prior-art reference Ramamurthy et al. (U.S. Pat. No. 9,186,046) discloses a robotic surgical system, comprising, inter alia: an end effector movable relative to a tissue of a patient and a control circuit configured to determine a distance between the end effector and the tissue. However, Ramamuthy et al. do not disclose that control circuit is configured to: determine that the end effector is in an unstressed position; and maintain the end effector in a locked configuration as long as the distance remains greater than or equal to a predetermined threshold, wherein, in a locked configuration, the control circuit is also configured to prevent the end effector from undergoing at least one an articulation, a rotation, and an actuation, or combinations thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheib et al. (U.S. Pat. No. 10,792,034) teach a robotic surgical system.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771